Citation Nr: 1708409	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  11-23 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to December 1969.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In December 2011, the Veteran testified before a Veterans Law Judge in New York.  However, as set forth in a December 2016 letter that the Board sent to the Veteran, the Veterans Law Judge who conducted the hearing is no longer employed by the Board.  As the Veteran did not respond within 30 days of the date of the letter, the Board assumes that he does not want another hearing and will proceed accordingly.  


FINDING OF FACT

Throughout the appeal period, the Veteran's bilateral hearing loss has been manifested by no worse than Level I hearing impairment in the right ear and Level III impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Treatment records and multiple examinations are associated with the claims file.  

Next, the Board notes that this appeal was remanded by the Board in March 2014 in order to obtain relevant treatment records, including a copy of the December 2009 VA audiological examination.  Additionally, the Veteran was to be scheduled for another VA audiological examination to determine whether his bilateral hearing loss had worsened.  The examiner was instructed to take into account any functional effects posed by the Veteran's hearing loss.  VA obtained the Veteran's December 2009 audiological examination.  Additionally, the Veteran underwent another VA audiological examination in April 2014.  The examiner reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board is now satisfied there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is service connected for bilateral hearing loss, but he has since disagreed with the initial assigned rating; a noncompensable rating was assigned under 38 C.F.R. § 4.85, DC 6100.  Ratings for hearing loss, which range from noncompensable to 100 percent, are based on an organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  The degree of disability from service-connected hearing loss is rated based on 11 auditory acuity levels with Level I, representing essentially normal acuity, through level XI, representing profound deafness.  See 38 C.F.R. § 4.85.

An alternative rating method may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, when the pure tone threshold is 30 decibels or less at 1,000 Hz, or 70 decibels or more at 2,000 Hz.  38 C.F.R. § 4.86.  VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa based on whichever results in the higher numeral.  Id.  In hearing loss rating cases, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The Veteran contends that although he does not have much difficulty hearing people when in a closed environment with no noise, he has difficulty hearing where there are a lot of people and a lot of noise.  He contends that a noncompensable rating is not appropriate for someone who has such severe hearing loss.  

Based on the evidence of record, the Board determines that a compensable rating for bilateral hearing loss is not warranted.  The Veteran underwent audiological testing in December 2009, February 2010, April 2010, and April 2014.  

As an initial matter, at a December 2009 audiological examination, the Veteran reported decreased hearing acuity in the left ear since his time in service.  While the VA examiner noted hearing loss to a mild to moderate level at higher frequencies bilaterally, the actual tonal thresholds were not of record.  While it is possible that the precise values were recorded, it is the Board's view that this defect is cured by the fact that he has undergone three subsequent VA audiological examinations, especially in a disability such as sensorineural hearing loss, where it is not expected to improve over time.  

As for the remaining three VA examinations, none of them reflect hearing loss to a compensable level.  Specifically, at a VA examination in February 2010, the Veteran stated that he had the most difficulty hearing when people spoke softly and when he was in the presence of background noise.  On the authorized audiological evaluation, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
35
50
45
38.75
LEFT
40
55
60
55
52.5

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The examiner concluded that pure tone testing revealed a mild high frequency sensorineural hearing loss in the right ear and a moderate sloping mixed hearing loss in the left ear.  Applying these values to Table VI, the Veteran exhibits Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Applying these results to Table VII, a noncompensable rating is for application.

The Veteran was revaluated during a VA audiological examination in April 2010.  On the authorized audiological evaluation, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
35
50
45
38.75
LEFT
40
55
60
55
52.5

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  Applying these values to Table VI, the Veteran exhibits Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Applying these results to Table VII, a noncompensable rating is for application.

As a result of the Board's March 2014 remand, the Veteran was reevaluated during a VA audiological examination in April 2014.  He reported having difficulty understanding conversations, especially in group situations and in the presence of background noise.  He frequently had to ask people to repeat what they said.  He is an architect and he reported difficulty understanding others on the jobs site and at meetings.  He also reported difficulty hearing the television.  On the authorized audiological evaluation, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
20
35
45
55
38.75
LEFT
40
55
75
65
58.75

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 88 percent in the left ear.  Applying these values to Table VI, the Veteran exhibits Level I hearing loss in the right ear and Level III hearing loss in the left ear.  Applying these results to Table VII, a noncompensable rating is for application.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his hearing loss is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his hearing loss according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In making this conclusion, the Board notes the Veteran's contention in December 2011 that VA had not sufficiently considered how his hearing loss impacts his daily living.  However, difficulty in understanding conversations in certain situations has already been addressed in the schedular rating criteria.

Moreover, the evidence of record includes other evaluations where the Veteran has described other functional impacts of his hearing loss.  None of these statements however, raised symptoms that are not adequately addressed by the schedular ratings he receives.  Therefore, the Board has considered the functional limitations resulting from his hearing loss, but does not conclude that any are outside the rating criteria.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria. 

Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected hearing loss.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on the above evidence, the Board finds that a compensable evaluation is not warranted for the Veteran's bilateral hearing loss disability.  As such, the appeal is denied.



ORDER

An initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


